Dissenting Opinion.
Watkins, J.
Edward Owen conveyed the property in controversy to his wife, Hattie Bryan Owen, by a donation inter vivos in due form, on the 3d of December, 1876, and she conveyed same to W. M. Owen, by an authentic title in due form, on the 7th of July, 1870. At a.public sale made in the bankruptcy proceedings of W. M. Owen this property was adjudicated to C. E. Alter, and this adjudication was evidenced by an authentic act, bearing date 7th of June, 1873, and. he conveyed same to the present plaintiff on May 5, 1893.
*733On the 11th of August, 1894, plaintiff entered into an agreement with the defendant to sell her the property at the price of three thousand three hundred and fifty dollars, and the latter having declined to accept the title tendered her, this suit was brought to compel a specific performance.
The decision of the question as to the validity turns upon the title Mrs. Hattie Bryan Owen made to W. M. Owen in 1870 — the defendant’s contention being that as it depended upon the donation previously made to her by her husband it was necessarily subject to the claim of the forced heirs of thé donor, Edward Owen.
In my opinion the defendant’s contention is correct and her objection well grounded in law, and that it is supported by the following authorities: R. C. C. 1502, 1504, 1505, 1510; Fossier vs. Herries, 1 La. 506; Carroll vs. Cockerham, 38 An. 813; Succession of Moore, 40 An. 531; Tessier vs. Roussel, 41 An. 474.
All donations inter vivos between married persons are revocable during the marriage. R. C. C. 1749.
The contention on the part of the plaintiff is that the act of the husband in appearing and joining his wife in the conveyance, though that act was only for the purpose of authorizing her to make the contract, operated as a revocation of his prior donation to his wife, and impressed upon the act of sale to W. M. Owen the character of a conveyance from the husband, Edward Owen, and divested it of its character as the sale of separate property of the wife. And, founded on this theory, the argument is that the property passed by the act was thereby disembarrassed by the future claim of the husband’s forced heirs for their legitime.
In my view the law is just the other way.
If this contention be a proper interpretation to be placed upon the act of the husband, in simply authorizing his wife to sign an act of sale of her separate property, what is to be the fate of a married woman’s separate and paraphernal estate?
Being under coverture she can not alienate same without the authorization of her husband or the judge; and if the husband joins in the act to authorize her to sell, it is divested of its separate and paraphernal character; and if the husband’s consent is not first sought and refused, the judge is not empowered to act.
For the Code declares that “the wife, even when separate in estate from her husband, can not alienate, grant, mortgage, or acquire, *734either by gratuitous or encumbered title, unless her husband concurs in the act, or yield his consent in writing.'” R. C. C. 122.
And it further provides that “ if the husband refuses to empower his wife to contract, the judge may authorize her to make such contract,” etc. R. C. C. 125.
In my view, it can be affirmed with as much reason that the effect of a husband’s authorization would be just the same in case of a sale by the wife of any separate property of hers, as in the instant case.
And the Oode declares in terms that “separate property is that which either party * * * acquires during the marriage by inheritance or by donation made to him or her particularly.” R. C. C. 2334.
Against such a title the law does not even raise a presumption of it being community; for that presumption is alone raised against the estates which either of the spouses acquire during the marriage “by donation made jointly to them both during the marriage,” etc. R. C. C. 2402.
To my mind the proposition that the title Mrs. Owens, the wife, conveyed was that of her separate estate is too obvious for serious discussion.
I can well understand that if she had made an actual restoration of the property to her husband, and he had sold or hypothecated it; or had she permitted him to openly, publicly and notoriously use and treat it as his own, with her knowledge or concurrence, the donation would have been of no avail.
This is the purport of the decision in the succession of Hale, 26 An. 195.
In this case there is no act of the wife pointed out as indicative of her intention to make a restoration of the property to her husband; on the contrary, that it was her clearly expressed intention to sell the property to W. M. Owen for a stipulated price, which was paid to her.
In that act, the husband concurred, and it is to that act which he gave his sanction.
In my opinion the property was sold and the tiUe accepted as the separate property of the wife; and in the hands of the plaintiff it is subject to the legitime of the forced heirs of the donor.
Eor these reasons I dissent.
The Ohief Justice concurs in this opinion.